Citation Nr: 1537667	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-15 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1986 to July 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for entitlement to service connection for right knee disability.  

In April 2010, the Veteran requested to appear at a videoconference hearing before the Board.  The requested hearing was scheduled in May 2015 and the Veteran received notice of the hearing in a March 2015 letter.  However, the Veteran failed to appear for the hearing without good cause and the Board considers his hearing request as withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

The reopened issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a right knee disability as secondary to a service-connected left knee disability was initially denied in a July 2003 Board decision.  

2.  The evidence received since the July 2003 Board decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 





CONCLUSION OF LAW

New and material evidence has been received and the claim for entitlement to service connection for right knee disability, to include as secondary to a service-connected left knee disability, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, was initially denied in a July 2003 Board decision.  The Board found that the record did not establish a nexus between the Veteran's right knee condition, diagnosed as knee discomfort possibly related to early degenerative changes, and the service-connected left knee condition.  The Veteran did not appeal the denial of the claim and the July 2003 Board decision became final.  38 U.S.C.A. § 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2015).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the July 2003 Board decision includes records of VA treatment from the Fresno VA Medical Center (VAMC) documenting diagnoses of right knee internal derangement and a tear of the right medial meniscus.  The Veteran also stated in an April 2010 correspondence accompanying his substantive appeal that he experienced multiple twisting injuries to his right knee during service.  These medical and lay records are new as they were not previously considered and the Veteran's lay statements are material as they relate to a previously unestablished fact in the claim-the presence of a possible nexus between the claimed disability and active duty service.  The Board did not consider service connection on a direct basis in its July 2003 decision and the Veteran's statements raise a reasonable possibility of substantiating the claim.  Thus, the evidence is new and material and sufficient to reopen the claim for entitlement to service connection.  

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is granted.  
REMAND

The Board regrets further delay in this case but finds that a remand is necessary to comply with VA's duty to assist the Veteran.  Although the record contains several VA examination reports addressing the nature and etiology of the Veteran's right knee disability, none of the proffered medical opinions are adequate.  A new VA examination and medical opinion are therefore required.  In addition, the record currently contains records of VA treatment dated only through March 2011. Upon remand, records from the Fresno VAMC dated after March 2011 and pertaining to the claimed right knee condition must be obtained and added to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment from the Fresno VAMC for the period dating from March 2011 to the present and pertaining to the claimed right knee disability.  All efforts to obtain these records must be documented in the claims file and copies of the records must be associated with the claims file. 

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of the claimed right knee condition.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records and the Veteran's own lay history, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present right knee disability is etiologically related to any incident of active duty service, to include the Veteran's reports of multiple twisting injuries to the right knee while carrying heavy packs.  

Service treatment records are negative for complaints or treatment of the right knee.  In an April 2010 statement, the Veteran reported that he incurred multiple twisting injuries of the right knee while hiking for many miles and carrying a heavy pack of medical supplies.  He also reported that he did not seek medical treatment for the injuries during service.  For the purposes of the requested opinion, the examiner should accept the Veteran's reports of his in-service right knee symptoms as true. 

The examiner should also determine whether any currently present right knee disability is caused or aggravated by the service-connected left knee disability.  
The examiner must address the aggravation aspect of the claim for secondary service connection.  The Veteran contends that his left knee disability has altered his gait and resulted in overuse and strain of the right knee.

A complete rationale must be provided for all expressed opinions to include reference to specific evidence in the claims file. 

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


